MR. Justice Campbell does not participate in the consideration of this cause. Justices Whitford, Adams and Walker are of the opinion that the judgment should be affirmed, whereas Chief Justice Denison and Justices Burke and Butler are of the opinion that it should be reversed. As it must therefore be affirmed by operation of law because of an equally divided court, no good purpose can be served by a statement of the issues or the reasons for the conclusions of the several members of the court.
Judgment affirmed. *Page 547